Citation Nr: 1421670	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-28 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to December 1970 and from October 2006 to February 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2013 the Veteran submitted new evidence directly to the Board in the form of a May 2013 private audiological examination.

In March 2014 the Board sent the Veteran a letter inquiring as to whether the Veteran wished to waive consideration of the evidence by the agency of original jurisdiction (AOJ).  No reply was received.

Therefore, as the Veteran did not waive initial consideration of this material by the AOJ, and the evidence is new and pertinent to the issue on appeal, the law requires that the Board return the appeal to the AOJ for initial consideration of the new evidence. 38 C.F.R. § 20.1304(c) (2013).  Upon remand, this new evidence, as well as any additional evidence submitted since the issuance of the September 2012 statement of the case (SOC), should be considered when readjudicating the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder since the issuance of the September 2012 statement of the case, including the May 2013 private audiological report.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



